Exhibit 10.5
March 31, 2009
Mr. Kevin Kelly
                    Re: Amendment of Employment Agreement
Dear Kevin:
     This letter will constitute an amendment to your employment agreement with
us dated October 16, 2008, effective as of the date that you sign below. These
amendments are:

  •   Your base salary shall be $230,000 per year effective as of January 1,
2009, payable in accordance with our current payroll practices. You shall
receive a lumpsum of $9,500 (subject to normal tax withholding) as part of your
salary for the next pay period after the effective date of this letter
representing the balance of your base salary owed to you retroactive to January
1 from the date hereof.     •   We will grant you a new option to acquire
100,000 shares of our common stock, which options shall vest as to 25% of the
shares on each of the first four anniversary dates after the date of the new
grant, beginning on the first anniversary thereof. The exercise price for the
new option grants will be $0.66 per share. The term of the new options is ten
years from the date of grant and the new options will be issued in accordance
with the terms and conditions of our Amended and Restated 2005 Incentive Plan,
as amended.     •   Under Section 5(a) of your employment agreement, in the
event of a termination of your employment by us without Cause (as defined in
your employment agreement), we shall, provided that you elect COBRA within the
time period required by law, reimburse your payment of your COBRA premiums
through (i) the one year anniversary of your termination or (ii) until you are
eligible to participate in the health insurance plan of another employer,
whichever is sooner.     •   Under Section 5(b) of your employment agreement, it
will not be deemed a relocation of your office if you are required to make
periodic trips to China as part of your duties and responsibilities.     •  
Under Section 6 of your employment agreement, in the event of a termination by
you of your employment within 60 days of a Change of Control (as defined in your
employment agreement), provided that you elect COBRA within the time period
required by law, we shall reimburse your payment of your COBRA premiums through
(i) the one year anniversary of your termination or (ii) until you are eligible
to participate in the health insurance plan of another employer, whichever is
sooner.







--------------------------------------------------------------------------------



 



     This letter does not affect any other terms of your employment agreement.
Each party acknowledges and agrees that they will work toward an amendment and
restatement of your employment agreement to more completely reflect these
amendments and any other changes which the parties deem necessary. If you have
any questions regarding this matter, please let us know.

            SYNTHESIS ENERGY SYSTEMS, INC.
      /s/ Robert Rigdon       Robert Rigdon      President and Chief Executive
Officer     

          ACKNOWLEDGED AND AGREED
as of March 31, 2009
      /s/ Kevin Kelly       Kevin Kelly             

